DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12, 14-19, and 21-22 are pending. Claims 13 and 21 have been canceled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visin et al. (US 9, 746, 229 B2), hereafter referred to as “Visin.”
Regarding Claim 1: Visin teaches a mould (26) comprising: a separator base (30); and walls (68, 70) extending from opposing sides of the separator base (see Figure 11) which, together with the separator base (30), are arranged to define a plurality of moulding zones (32) for receiving liquid to be moulded therein (water); and slits (74) defined in the walls (60) of the moulding zones (32) for facilitating bending of the separator base and walls during demoulding of moulded articles from the moulding zones (twisting of the tray 26, see Figure 17A). 

Regarding Claim 2: Visin further teaches wherein the walls (68 and 70) taper in thickness (see Figure 11A) from the separator base (30) towards their respective free edge regions (see Figure 11). 

Regarding Claim 3: Visin further teaches wherein the walls (68, 70) are arranged at an angle relative to the separator base (30) so as to define moulding zones which taper from the free edge regions (see Figure 11) of the walls (68, 70) towards the separator base (30). 

Regarding Claim 9: Visin further teaches wherein a peripheral region (within frame 42) of the walls (walls of 26, 68, 70) is profiled to facilitate receipt by and removal from any suitable conventional container (42). 

Regarding Claim 10: Visin further teaches wherein the peripheral region has a generally tapered profile (see Figure 15) for facilitating removal thereof from the container (42) after completion of the moulding process (ice harvest). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sissman (2,048,412) in view of Chilton (2,067,074). 

Regarding Claim 1: Sissman teaches a mould (Figure 1) comprising: a separator base (22); and walls (16) extending from opposing sides of the separator base (see Figure 4) which, together with the separator base (22), are arranged to define a plurality of moulding zones (17) for receiving liquid to be moulded therein (page 1, lines 1-10). 
Sissman fails to teach slits defined in the walls of the moulding zones for facilitating bending of the separator base and walls during demoulding of moulded articles from the moulding zones.  
Chilton teaches slits (15) defined in walls (14) of moulding zones (cells in 10) for facilitating bending of a separator base (21) and walls (13 and 14) during demoulding of moulded articles from the moulding zones (page 1, lines 30-48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided slits defined in the walls of the moulding zones for facilitating bending of the separator base and walls during demoulding of moulded articles from the moulding zones to the structure of Sissman as taught by Chilton in order to advantageously facilitate ice removal (see Chilton, page 1, lines 30-48).

Regarding Claim 4: Sissman further teaches wherein the separator base (22) and walls (15, 16) are manufactured from any suitable synthetic plastics material having non-stick and temperature resistant properties (rubber, page 1, lines 40-45). 

Regarding Claim 6: Sissman further teaches wherein communication zones (18) are defined in the walls (16) for allowing fluid communication between adjacent moulding zones (17). 

Regarding Claim 21: Sissman further teaches wherein the communication zones (18) are in the form of any one of the group comprising an aperture, notch, hole, slit and channel for allowing fluid to pass therethrough and between moulding zones during filling thereof with liquid to be moulded (page 1, lines 32-50). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sissman (2,048,412) in view of Chilton (2,067,074), as applied to claim 1 above, and further in view of Carney (2,477,285).
Regarding Claim 5: Sissman modified supra fails to teach wherein the separator base and walls are manufactured from any suitable combination of synthetic plastics and metallic materials. 
Carney teaches an ice tray (see Figure 1) is manufactured from any suitable combination of synthetic plastics and metallic materials (Column 6, lines 18-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the separator base and . 

Claims 11, 22, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sissman (2,048,412) in view of Chilton (2,067,074), as applied to claim 1 above, and further in view of Holden et al. (US 2007/0164192 A1), hereafter referred to as “Holden.”

Regarding Claim 11: Sissman modified supra fails to teach a folding zone for allowing the separator base to be folded in a concertina fashion to allow free edge regions of the walls to be arranged in register with each other so as to form enlarged moulding zones therebetween. 
Holden teaches a folding zone (114) for allowing a separator base (102 and 104) to be folded in a concertina fashion to allow free edge regions of walls to be arranged in register with each other so as to form enlarged moulding zones therebetween (see Figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a folding zone for allowing the separator base to be folded in a concertina fashion to allow free edge regions of the walls to be arranged in register with each other so as to form enlarged moulding zones therebetween to the structure of Sissman modified supra as taught by Holden in order 

Regarding Claim 22: Sissman fails to teach a moulding assembly that comprises a plurality of moulds of claim 1 that are capable of being arranged in a side-by-side configuration to allow free edge regions of the walls of opposing moulding zones to be arranged in register with each other.
Holden teaches a moulding assembly (Figure 2) that comprises a plurality of moulds  (102 and 104) that are capable of being arranged in a side-by-side configuration to allow free edge regions of the walls of opposing moulding zones to be arranged in register with each other (see open spread of 100 in Figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a moulding assembly that comprises a plurality of moulds of claim 1 that are capable of being arranged in a side-by-side configuration to allow free edge regions of the walls of opposing moulding zones to be arranged in register with each other to the structure of Sissman modified supra as taught by Holden in order to advantageously provide ice of varying shapes and sizes (Holden, paragraph [0008], lines 1-8). 

Regarding Claim 15: Sissman modified supra fails to teach wherein a connecting member is provided for allowing interconnection between adjacent moulds. 
Holden teaches wherein a connecting member (114) is provided for allowing interconnection between adjacent moulds (102, 104). 


Regarding Claim 16: Sissman modified supra further teaches wherein the connecting member (114 of Holden) is configured to allow relative displacement of the moulds (double trays Figure 1 of Sissman, made double by 102, 104 of Holden) between a moulding condition and a de-moulding condition (paragraph [0022], lines 1-15 of Holden). 

Regarding Claim 17: Sissman modified supra further teaches wherein the connecting member (114 of Holden) is in the form of a flexible web (paragraph [0020], lines 1-4) that extends between and interconnects opposing edge regions of the moulds (double trays Figure 1 of Sissman, made double by 102, 104 of Holden) to allow displacement of the moulds in a concertina fashion (see Figure 2, paragraph [0022], lines 1-15 of Holden). 

Claims 7-8, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sissman (2,048,412) in view of Chilton (2,067,074), as applied to claim 1 above, and further in view of Daenen et al. (4,372,526), hereafter referred to as “Daenen.”
Regarding Claim 7: Sissman modified supra fails to teach wherein communication zones are defined in the separator base for allowing fluid communication between moulding zones on either side of the separator base. 
Smith teaches wherein communication zones (15) are defined in a separator base (14) for allowing fluid communication between moulding zones (sections in 10) on either side of the separator base (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein communication zones are defined in the separator base for allowing fluid communication between moulding zones on either side of the separator base to the structure of Sissman modified supra as taught by Smith in order to advantageously fill multiple ice sections (see, Smith, page 1, lines 60-73). 

Regarding Claim 8: Sissman modified supra further teaches wherein the communication zones (18 of Sissman placed into base as taught by 15 of Smith) are in the form of any one of the group including an aperture (see cutout of 18 of Sissman or hole of 15 of Smith), notch, hole, slit and, channel, for allowing fluid to pass therethrough and between moulding zones (see, Smith, page 1, lines 60-73) during filling thereof with liquid to be moulded (see, Smith, page 1, lines 60-73).

Regarding Claim 12: Sissman modified supra fails to teach wherein free edge regions of the walls are sized, shaped and configured to facilitate in-register stacking of a plurality of moulds so as to form enlarged moulding zones therebetween. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein free edge regions of the walls are sized, shaped and configured to facilitate in-register stacking of a plurality of moulds so as to form enlarged moulding zones therebetween to the structure of Sissman modified supra as taught by Daenen in order to advantageously provide water flow to multiple molds and to prevent overfilling into each zone (see Daenen, Column 4, lines 49-56).   

Regarding Claim 14: Sissman modified supra fails to teach moulding assembly that comprises a plurality of moulds of claim 1 that are capable of being arranged in a stacked configuration to allow free edge regions of the walls of opposing moulding zones to be arranged in register with each other.
Daenen teaches a moulding assembly (Figure 3) that comprises a plurality of moulds (10A, 10B, 10C) that are capable of being arranged in a stacked configuration to allow free edge regions of walls of opposing moulding zones to be arranged in register with each other (see Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided moulding assembly that comprises a plurality of moulds of claim 1 that are capable of being arranged in a stacked configuration to allow free edge regions of the walls of opposing moulding zones to be .   

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sissman (2,048,412) in view of Chilton (2,067,074), and Holden et al. (US 2007/0164192 A1), hereafter referred to as “Holden,” as applied to claim 17 above, and further in view of Daenen et al. (4,372,526), hereafter referred to as “Daenen.”

Regarding Claim 18: Sissman modified supra fails to teach wherein communication zones are defined in the web to facilitate fluid flow therethrough. 
Daenen teaches communication zones (37) are defined in a web (14) to facilitate fluid flow therethrough (Column 4, lines 23-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein communication zones are defined in the web to facilitate fluid flow therethrough to the structure of Sissman modified supra as taught by Daenen in order to advantageously provide water flow to multiple molds and to prevent overfilling into each zone (see Daenen, Column 4, lines 49-56). 
Regarding Claim 19: Sissman modified supra fails to teach wherein the connecting member is in the form of complemental male and female engaging formations that extend from and are defined in respective opposing sides of the moulds for facilitating stacked interconnection of the moulds. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the connecting member is in the form of complemental male and female engaging formations that extend from and are defined in respective opposing sides of the moulds for facilitating stacked interconnection of the moulds to the structure of Sissman modified supra as taught by Daenen in order to advantageously nest multiple ice trays (see, Daenen, Column 6, lines 17-30). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramirez (5,711,892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/Primary Examiner, Art Unit 3763